Name: Commission Regulation (EEC) No 2756/80 of 28 October 1980 adopting protective measures against the importation of preserved mushrooms originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 80 Official Journal of the European Communities No L 284/35 COMMISSION REGULATION (EEC) No 2756/80 of 28 October 1980 adopting protective measures against the importation of preserved mushrooms originating in Macao the Community market with serious distrubances which could jeopardize the objectives of Article 39 of the Treaty ; whereas, in these circumstances, it is necessary to take protective measures against importa ­ tion from this country ; Whereas to this end the issue of import licences should be suspended and all pending applications rejected , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 2021 /80 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 547/80 of 4 March 1980 ( 3 ), relaxed the protective measures against the importation of preserved mushrooms by allowing limited quantities of these products to be imported into the Community until 15 May 1980 ; whereas since 16 May 1980 the importation of preserved mushrooms originating inter alia from Macao has been regulated by the import licence system alone ; Whereas over the last few days applications for import licences for very large quantities of preserved mush ­ rooms originating in Macao have been lodged ; whereas these quantities are very much in excess of the normal volume of imports from a minor supplier ; Whereas this situation is such that imports of preserved mushrooms originating in Macao threaten HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms, falling within subheading 20.02 A of the Common Customs Tariff and originating in Macao, is suspended from 29 October 1980 . 2. Licence applications pending on this date fo the abovementioned products shall be refused . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977, p . 1 . (') OJ No L 198, 31 . 7 . 1980 , p . 1 . (3 ) OJ No L 60, 5 . 3 . 1980 , p . 16 .